TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00737-CV


Ex Parte Walter Lee Hall, Jr.





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
NO. D-1-GV-09-002035, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

	Walter Lee Hall, Jr., filed his notice of appeal on December 23, 2009.  On
May 18, 2010, we sent Hall a notice that his brief was overdue.  On June 14, 2010, Hall filed a
motion for extension of time to file his brief.  This Court granted his motion on June 23, 2010, and
informed Hall that his brief was due by July 2, 2010.  Further, this Court warned Hall that if he failed
to file his brief by that deadline, his appeal would be dismissed for want of prosecution.  To date,
Hall has not filed a further motion to extend or a brief in this case.  For that reason, we dismiss this
appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).  

					__________________________________________
					David Puryear,  Justice
Before Chief Justice Jones, Justices Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   August 3, 2010